                                       1   ROGER M. MANSUKHANI (SBN: 164463)
                                           DAVID L. JONES (SBN: 112307)
                                       2   STEVEN R. INOUYE (SBN: 245024)
                                           GORDON REES SCULLY MANSUKHANI, LLP
                                       3   633 West Fifth Street, 52nd Floor
                                           Los Angeles, CA 90071
                                       4   Telephone: (213) 576-5000
                                           Facsimile: (213) 680-4470
                                       5

                                       6   Attorneys for Defendants
                                           Moore Law Firm, A.P.C., Tanya E. Moore,
                                       7   Kenneth Randolph Moore, Ronald D. Moore,
                                           Zachery M. Best, Marejka Sacks, Mission Law
                                       8   Firm, A.P.C., Elmer Leroy Falk, Geoshua
                                           Levinson, Rick D. Moore, West Coast Casp and
                                       9   ADA Services, and Ronny Loreto
                                      10
                                                                     UNITED STATES DISTRICT COURT
                                      11
Gordon Rees Scully Mansukhani, LLP




                                                                    EASTERN DISTRICT OF CALIFORNIA
  633 West Fifth Street, 52nd floor




                                      12
      Los Angeles, CA 90071




                                      13
                                           FATEMEH SANIEFAR                                 CASE NO. 1:17-cv-00823-LJO-BAM
                                      14
                                                                      Plaintiff,            DECLARATION OF MEYLIN
                                      15                                                    SOLOZOBAL IN SUPPORT OF
                                                 vs.                                        DEFENDANTS’ MOTION FOR
                                      16                                                    SUMMARY JUDGMENT/ SUMMARY
                                           RONALD D. MOORE, TANYA E. MOORE,                 ADJUDICATION
                                      17   KENNETH RANDOLPH MOORE, MAREJKA
                                           SACKS, ELMER LEROY FALK, ZACHARY
                                      18   M. BEST, MOORE LAW FIRM, a California            Date:    November 14, 2019
                                           Professional Corporation, MISSION LAW            Time:    8:30 a.m.
                                      19   FIRM, a California Professional Corporation,     Dept:    4
                                           GEOSHUA LEVINSON, RICK D. MOORE,                 Judge:   The Hon. Lawrence J. O’Neill
                                      20   WEST COAST CASP AND ADA SERVICES, a
                                           California Corporation, RONNY LORETO, and
                                      21   DOES 1 THROUGH 100, inclusive
                                      22                              Defendants.
                                      23

                                      24

                                      25

                                      26
                                      27

                                      28                                              -1-
                                              DECL. MEYLIN SOLOZOBAL IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                             ADJUDICATION
                                       1          I, Meylin Solozobal, declare as follows:

                                       2          1.      I am over the age of 18 years, and a resident of the State of Florida. I am not a party

                                       3   to this action. I have personal knowledge of the following facts and if called as a witness, could

                                       4   and would testify competently thereto.

                                       5          2.      I began working for the Moore Law Firm, P.C. on August 30, 2007. At the time,

                                       6   the law firm practiced criminal defense. In around 2009 or so, the law firm began doing work

                                       7   relating to the Americans with Disabilities Act (“ADA”) as well as continuing its criminal practice.

                                       8          3.      My job functions increased during my time at the law firm. At first, I answered

                                       9   phones, scanned documents, processed all mail, police reports, DMV discovery, ordered supplies

                                      10   and was responsible for filing. Later, I became more involved in bookkeeping, payment processing

                                      11   and assisting with client communications.
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12          4.      When the law firm first started the ADA practice, there were only a few clients, and
      Los Angeles, CA 90071




                                      13   several of them spoke Spanish. I speak Spanish fluently, and so I would talk to them about their

                                      14   problems at businesses. These clients would mail or fax receipts to the office from visits they made

                                      15   to businesses, and we would sometimes call them after receiving the receipts. I would work

                                      16   primarily with attorney Tanya Moore and, rarely, with Randy Moore to figure out what

                                      17   information I needed to get and what questions to ask.

                                      18          5.      Tanya Moore and paralegal Martha Alvizo trained me and explained to me how to

                                      19   obtain details and document information about what the client experienced at the facility. I would

                                      20   usually write a handwritten memo and later a typewritten memo to Tanya Moore regarding

                                      21   information communicated to me by the client. On occasion, I have also assisted during phone

                                      22   calls that Tanya Moore had with the Spanish-speaking clients.

                                      23          6.      Most of the clients sent their receipts to Moore Law Firm by mail and they often

                                      24   forward multiple receipts enclosed in one envelope. I had to follow procedures for safekeeping

                                      25   and later scanning receipts by saving them in proper folders, including sending clients a letter

                                      26   acknowledging that a new receipt was received and that we would investigate their complaints.

                                      27   Initially, we kept a log of receipts in so-called “ADA list” which was updated by Martha Alvizo,

                                      28                                                    -2-
                                              DECL. MEYLIN SOLOZOBAL IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                             ADJUDICATION
                                       1   myself and then Whitney Law, as new cases were received. The ADA list contained the name of

                                       2   the business, location of the business, and status of the case (e.g. rejected, pending investigation,

                                       3   etc.) Later on, as procedures developed, I became responsible for opening a Clio matter for each

                                       4   new receipt to make sure these were properly tracked and each one was documented. I would get

                                       5   a task through Clio from the attorney or paralegal as to what I had to do next.

                                       6          7.      I also responsible for answering the telephone and fielding certain client

                                       7   communications. Some of the clients would ask me about the status of their cases and why it was

                                       8   taking us such a long time to investigate their receipts. I would refer these clients to Tanya Moore

                                       9   or paralegals to discuss the process and any delays with the clients.

                                      10          8.      In the very beginning of ADA practice, once we figured out what problems the

                                      11   client experienced, attorneys Randy Moore, Tanya Moore, and/or their son/investigator, Geoshua
Gordon Rees Scully Mansukhani, LLP
  633 West Fifth Street, 52nd floor




                                      12   Levinson, would go out to the business to see if the client’s problems were still present at the
      Los Angeles, CA 90071




                                      13   facility and to take pictures to document them. I saw these visits on the calendar, and interacted

                                      14   with Randy Moore, Tanya Moore, and Geoshua Levinson so that I was aware they were visiting

                                      15   the businesses. I also assisted in making sure that the photographs that were taken ended up in the

                                      16   client files. I also, on occasion, assisted with putting together directions for the attorney to a

                                      17   business that they needed to visit.

                                      18          9.      Randy Moore’s, Tanya Moore’s, and Geoshua Levinson’s visits to businesses

                                      19   always came after we had already received the clients’ receipts and talked to the client about their

                                      20   problems.

                                      21          10.     In late 2010, paralegal Marejka Sacks joined the firm. Probably within the first six

                                      22   months of her being there, she noticed that I was receiving large envelopes from clients with many

                                      23   receipts enclosed. Ms. Sacks asked me how the firm learned what problems the client had

                                      24   experienced at the businesses listed on the receipts. I replied that we had to call the client to obtain

                                      25   that information from them. Ms. Sacks told me that the clients should have more involvement in

                                      26   providing information about their visit at the outset, rather than just sending us lots of receipts.

                                      27   After that, Tanya Moore implemented a new process where clients had to provide not only a

                                      28                                                     -3-
                                              DECL. MEYLIN SOLOZOBAL IN SUPPORT OF MOTION FOR SUMMARY JUDGMENT/SUMMARY
                                                                             ADJUDICATION
